Citation Nr: 0217947	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals for compression fracture of L-2 with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from August 1972 to 
August 1980.  

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in April 1998 by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
his service connected back disorder.  During the pendency 
of the appeal, a rating decision in July 1999 increased 
the evaluation for the veteran's back disability to 40 
percent.


FINDINGS OF FACT

Residuals of a compression fracture of L-2 with 
degenerative changes are primarily manifested by recurrent 
pain and severe limitation of motion, without demonstrable 
muscle spasms, persistent symptoms compatible with sciatic 
neuropathy, or similar neurological findings. 


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 40 percent for 
residuals for compression fracture of L-2 with 
degenerative changes is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The 
RO notified the veteran of the requirements in law to 
establish entitlement to the benefit which the veteran is 
seeking.  In addition, in 2 October 2002 letters, the 
Board notified the veteran of a change in the criteria for 
rating intervertebral disc syndrome and of the evidence 
which he would need to submit to substantiate his claim 
under the revised criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  
The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and 
the Board will, therefore, proceed to consider the 
veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific 
ratings.  When there is a question as to which of 2 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2002).  The factors 
of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability 
of station, disturbance of locomotion, and interference 
with sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2002).  

38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002) provides 
that residuals of fracture of a vertebra warrant a 
60 percent evaluation if there is no spinal cord 
involvement, but abnormal mobility is present which 
requires a neck brace (jury mast).  In other such cases, 
the residuals should be rated on the basis of resulting 
definite limitation of motion or muscle spasm, adding 
10 percent for demonstrable deformity of a vertebral body.  
Residuals of fracture of a vertebra warrant a 100 percent 
evaluation if there is spinal cord involvement and the 
injured individual is bedridden or requires long leg 
braces.  Special monthly compensation should also be 
considered.  With lesser cord involvement, the residuals 
should be rated on the basis of resulting definite 
limitation of motion and/or nerve paralysis.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) provides 
that slight limitation of motion of the lumbar spine 
warrants an evaluation of 10 percent.  Moderate limitation 
of motion warrants an evaluation of 20 percent.  Severe 
limitation of motion warrants an evaluation of 40 percent.  

In the veteran's case, under the provisions of Diagnostic 
Code 5285, as there is no spinal cord involvement or 
abnormal mobility which requires a neck brace (jury mast), 
his back disability is rated on the basis of resulting 
definite limitation of motion or muscle spasm.

The veteran has been afforded multiple VA examinations of 
his back in December 1997, March 1999, January 2001, and 
January 2002.  The more recent examinations have shown 
that he has severe limitation of motion of the lower back, 
which warrants an evaluation of 40 percent under 
Diagnostic Code 5292 and which is the maximum schedular 
evaluation under that diagnostic code. 

Diagnostic studies, including a VA CT scan in April 1997, 
have shown that the veteran has a herniated disc at L5-S1 
and so his back disability has also been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, pertaining to 
intervertebral syndrome.  During the pendency of the 
veteran's appeal, the criteria for rating intervertebral 
disc syndrome were revised effective September 23, 2002.  
When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).

Under the former criteria, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseases disc) and little intermittent relief.

Under the revised criteria,  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provides that intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months warrants an evaluation of 40 percent.  An 
evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
A Note provides that, for purpose of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.         

As noted above, the Board, in an October 2002 letter, 
notified the veteran that evidence needed to substantiate 
his claim for an increased rating under the revised 
provisions of Diagnostic Code 5293 would be evidence 
tending to show that he has been having incapacitating 
episodes of intervertebral syndrome, as that term is 
defined in the revised criteria.  The veteran testified at 
a personal hearing in November 2001 that he had left his 
job with the United States Postal Service due to back pain 
and that he had periods of 2 or 3 days when he was unable 
to be up and about.  However, he has not submitted any 
evidence that a physician has at any time prescribed bed 
rest as treatment for his back disability.  He thus has 
not had incapacitating episodes as that term is defined in 
revised Diagnostic Code 5293 and, for that reason, he is 
not entitled to an evaluation in excess of 40 percent 
under revised Diagnostic Code 5293.

The remaining issue for consideration is whether the 
disability picture presented more nearly approximates the 
criteria for a rating of 40 percent or 60 percent under 
the former criteria of Diagnostic Code 5293.  As noted 
above, an evaluation of 60 percent under the former 
criteria required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseases disc) and little intermittent relief.  That level 
of symptomatology has not been shown on the veteran's VA 
examinations.  For example, at the VA examination in 
January 2001, no clinical evidence of lumbar radiculopathy 
was found; reflexes were symmetrical; and no muscle spasms 
were reported.  In addition, in January 2002, a VA 
neurological examiner reported that MRI findings did not 
show any S-1 radiculopathy; the left ankle reflex, while 
slightly diminished as compared to the right, was present 
and other deep tendon reflexes in the lower extremities 
were 2 plus; and no muscle spasms were reported.  Although 
the veteran testified at the hearing in November 2001 that 
at times he had muscle spasms in his lower back, former 
Diagnostic Code 5293 speaks in terms of demonstrable 
muscle spasms, and none have been demonstrated on the 4 VA 
examinations since March 1999.  In sum, persistent 
symptoms of a herniated disc compatible with sciatic 
neuropathy, required for an evaluation of 60 percent under 
the former criteria, have not been clinically demonstrated 
in the veteran's case.  

Under the former provisions of Diagnostic Code 5293, 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief warrants an evaluation of 40 
percent.  The medical evidence in this case, including 
reports of VA examinations and VA outpatient treatment 
records, shows that the veteran does have a severe back 
disability, including disc pathology, with only 
intermittent relief, but the disability picture presented 
does not more nearly approximate the criteria for a rating 
of 60 percent under the former provisions of Diagnostic 
Code 5293.  The Board finds that the currently assigned 40 
percent rating adequately and appropriately compensates 
the veteran for severe back pain with only intermittent 
relief, and, in that regard, pain on use and functional 
loss have been taken into account in assigning the 40 
percent rating.  The Board concludes that there is no 
basis on which to allow a schedular evaluation in excess 
of 40 percent for residuals of a compression fracture of 
L-2 with degenerative changes.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285, 5292, 5293 (2002).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required by the holding of 
the United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  However, the Board finds that in this case that 
the disability picture presented by the veteran's back 
disorder is not so exceptional or unusual as to render 
impractical the application of regular schedular 
standards, and thus a referral for an evaluation on an 
extraschedular basis is not warranted. The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals for compression fracture of L-2 with 
degenerative changes is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

